Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments filed 22 September 2022 regarding the rejections of record under 35 U.S.C. 112(a) have been fully considered, but they are not persuasive. As indicated in the office action mailed 01 September 2022, there is no explicit support for the claim amendment requiring that the protruding and countersunk surfaces on the front and rear side of each housing are of substantially equal surface areas. There is no indication that the drawings are to scale, and the outward projecting height of the protruding surface is not clearly indicated, nor is the inward projecting depth of the countersunk surfaces. Further, even if the protruding and countersunk surfaces are considered to only read on the outward most face of the protruding surface and the inward most face of the countersunk surface, there is no way that the protruding surface on the front surface of one cell could be the exact same shape and area as the countersunk surface of a rear surface of a successive cell because they would not fit together. Furthermore, the instant specification at the end of page 3 indicates that the housing wall surfaces that abut each other only rest loosely on one another. As such, the countersunk surface must necessarily be at least slightly larger than the area of the protruding surface in order to “intermesh and engage in one another.” The addition of the term “substantially” is also unsupported new matter, and introduces further uncertainty under 35 U.S.C. 112(b) since the term “substantially” is a relative term that is not defined by the instant specification. As such, the rejections of record under 35 U.S.C. 112(a) have been upheld below, and an additional rejection is made under 35 U.S.C. 112(b) regarding the relative term “substantially”. 
Applicant's arguments filed 22 September 2022 regarding the rejections of record under 35 U.S.C. 102 have been fully considered but they are not persuasive. Applicant argues that Mino (US 2018/0212207 A1) does not teach the claimed orientation of the protruding and countersunk surfaces in the longitudinal / horizontal direction where the two terminals extend in a direction perpendicular to the longitudinal direction, i.e. vertically. This is true only as it relates to the embodiment of figures 1-8 where the protruding surfaces (convex parts 21A and 22A) and countersunk surfaces (concave parts 21B and 22B) extend along the respective front and rear sides of the housing in the vertical direction (y direction of the figures) parallel to the extending direction of the terminals for electrical poles of the battery cell (positive electrode pole 31 and negative electrode pole 32). While the amendments overcome the additional, alternative rejection of Claim 1 under 35 U.S.C. 102 indicated on pages 5 and 6 of the office action mailed 01 September 2022, they do not address the first rejection of Claim 1 under 35 U.S.C. 102 indicated on pages 4-5 of the same office action regarding figure 10 of Mino. Mino figures 9 and 10 both indicate protruding surfaces (convex parts 21A and 22A) and countersunk surfaces (concave parts 21B and 22B) which extend in a horizontal / longitudinal direction (the x direction of the figures) and two terminals (positive electrode pole 31 and negative electrode pole 32) extending from a cover plate (surface of outer case 20 including the gas valve 40) perpendicular to the longitudinal direction in the vertical direction (the y direction of the figures). As such, the rejection of record relating to Mino figure 10 is upheld below, addressing the newly amended claim limitations.

Response to Amendment
In view of the amendments to Claim 20, the objection of record to Claim 20 is withdrawn. However, since Claim 20 now defines “a housing cover”, the later definition of “a housing cover” in Claim 22 and subsequent recitations of “the housing cover” in Claims 22 and 23 necessitates a new ground of rejection under 35 U.S.C. 112(b) presented below.
In view of the amendment to Claim 30, a warning is indicated below regarding duplicate claims.

Claim Objections
Applicant is advised that should Claim 25 be found allowable, Claim 30 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m). As written, Claim 30 is an exact duplicate of Claim 25.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim Rejections - 35 USC § 112
Claims 20-34 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claims contain subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112,  the inventor(s), at the time the application was filed, had possession of the claimed invention. Claim 20 recites that the protruding and countersunk surfaces are of substantially equal surface areas, but this limitation is not recited by the instant specification. While explicit support in the text is not required to show support, it is the examiner’s position that the drawings also do not provide sufficient support for this claim limitation. The drawings are not indicated to be to scale and the outward projecting height of the protrusions and the inward projecting depth of the countersunk surfaces are not clearly shown or described, which affects the possible surface area of these portions such that the surface areas would not necessarily be equal as claimed. To advance prosecution, the examiner has interpreted the claim based on the support of the instant figures to mean that the protrusions and countersunk surfaces are substantially equal in width and height, not taking into account the unsupported protruding or countersunk height / depth. See also the above “Response to Arguments” section regarding the “substantially equal surface areas” limitation which is also incorporated herein.

Claims 20, 22-26, and 28-33 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 
Regarding Claim 20, the claim recites the term “substantially” in reference to the equal surface areas of the protruding and countersunk surfaces. However, The term “substantially” is a relative term which renders the claim indefinite. The term “substantially” is not defined by the claim, the specification does not provide any standard for ascertaining the requisite degree or equality of the surface areas of the protruding and countersunk surfaces, and as a result, one of ordinary skill in the art would not be reasonably apprised of the scope of the invention based on Claim 20. To advance prosecution, the examiner has considered the claim as written.
Additionally regarding Claims 22-23, Claim 20 as amended defines “a housing cover” for the first time. Claim 22, which depends from Claim 20, also defines “a housing cover.” As written, it is unclear whether Claim 22 is requiring another housing cover that is distinct from the housing cover first recited in Claim 20. Because of this lack of clarity, the recitations of “the housing cover” in Claims 22 and 23 lack proper antecedent basis because it is unclear to which housing cover “the housing cover” refers. To advance prosecution, the examiner will consider both definitions of “a housing cover” in Claims 20 and 22 to refer to the same housing cover based on instant figure 1 showing only one housing cover that would meet the claim limitations.

Claim Rejections - 35 USC § 102
Claims 20, 22-23, 25, and 30-33 are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Mino (US 2018/0212207 A1), of record.
Regarding Claim 20, Mino teaches a battery module (battery 10c, see figure 10) for a motor vehicle (the examiner notes that this limitation represents an intended use which does not appear to add any additional structure to the claimed battery module; nonetheless, see [0032] which indicates this use), comprising: a plurality of prismatic battery cells (see figures 5 and 6 showing prismatic battery cells 50 and see [0041] indicating that the configurations of previous embodiments, which would include the stacking of cells as shown in figures 5 and 6, also applies to the structure of the housing shown in figure 10), each battery enclosed by a housing (outer case 20) comprising a front side (top plate 21) and a rear side (top plate 22); wherein the plurality of housings are arranged in succession in the battery module such that the rear side of each housing abuts the front side of a successive housing (see again stacking in figures 5 and 6 noting again [0041]); wherein the front side and rear side of each housing comprise a plurality of protruding surfaces (convex parts 21A and 22A) and countersunk surfaces (concave parts 21B and 22B), wherein each protruding surface and each countersunk surface is rectangular (see rectangular cross-section shapes of convex part 21A and 22A and concave parts 21B and 22B in figure 10) and extends horizontally (the x direction of the figures) across one half of the front side or one half of the rear side in a longitudinal direction (the horizontal and longitudinal direction both corresponding to the x direction of the figures); and wherein the protruding and countersunk surfaces on the front side and rear side of each housing are of substantially equal surface areas (see figure 10 showing that the outer most face of each convex portion 21A and 22A is substantially the same surface area as the inner most face of each concave portion 21B and 22B) and are arranged such that the protruding surfaces of the front side of each housing contacts the countersunk surfaces of the rear side of a successive housing (see figures 5 and 6 showing that the convex portions 21A are contacting the concave portions 22B of the subsequent cell in the stacking z direction of the figures, noting again [0041] indicating that the configurations of previous embodiments, which would include the stacking of cells as shown in figures 5 and 6, also applies to the structure of the housing shown in figure 10), wherein in each housing, between the front and rear side, a housing cover (surface of outer case 20 including the gas valve 40) perpendicular to the front side and rear side (corresponding to the x-z plane of the figures) is arranged, having two terminals for electrical poles of the battery cell in each housing (positive electrode terminal 31 and negative electrode terminal 32), the two terminals extending in a direction perpendicular to the longitudinal direction (the y direction of figure 10).
Regarding Claim 22, Mino further teaches that each housing cover comprises a U-shaped configuration (the U shape being formed by the two surfaces of the outer housing 20 extending in the y-z plane of the figures and the surface of the outer housing extending in the x-z plane of the figures that includes the electrode terminals 31 and 32) that extends laterally (the lateral direction corresponding to the y-z plane of the figures) in relation to the front side and rear side up to a housing base arranged parallel to a middle part of the housing cover (the housing base referring to the surface of the outer housing 20 extending in the x-z direction of the figures that does not include the electrode terminals 31 and 32).
Regarding Claim 23, Mino further teaches that in each housing, the front side and rear side, the housing cover and the housing base are connected to one another in an integrally-joined manner (see figure 1 and [0024] indicating one continuous outer housing 20 relating to the first embodiment, noting [0041] regarding the embodiment of figure 10). 
Regarding Claims 25 and 30-33, Mino further teaches that each housing is sealed in a fluid-tight manner by means of a sealing material (see [0027] indicating an internal seal relating to the first embodiment, noting [0041] regarding the embodiment of figure 10).

Claim Rejections - 35 USC § 103
Claims 24 and 28-29 are rejected under 35 U.S.C. 103 as being unpatentable over Mino as indicated above with respect to Claims 20 and 22-23, in view of Kwak (US 2013/0084487 A1), of record.
 Mino further teaches that in each housing the front side and rear side are each produced from a metal sheet (see [0023]). The examiner notes that this limitation represents a product by process recitation by requiring the production method of the claimed housing. The structure of the claimed housing appears to be met by Mino, thus the product by process limitation does not appear to add any additional structure to the claim. Mino is silent as to the thickness of the housing walls. 
However, Kwak also teaches a battery cell with protrusions on the outer sides of the casing that are analogous in their shape to the concave and convex portions of Mino and the instant protrusions and countersunk depressions. Kwak also specifically teaches an aluminum sheet plate having a thickness of 0.5mm (see [0052] compared with [0023] of Mino also reciting an aluminum material for the housing), which falls within the claimed range of less than 1mm. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the outer packaging structure of Mino with the aluminum and phase change material casing of Kwak in order to better regulate the temperature of the battery while still providing the housing protrusions.

Claim 26 is rejected under 35 U.S.C. 103 as being unpatentable over Mino as indicated above, in view of Kim (US 7,794,871 B2), of record.
Mino does not teach a clamping device as claimed.
However, Kim also teaches a battery module including a plurality of battery cells whose housings have outward protrusions that nest in corresponding countersunk surfaces of the adjacent cell’s housing (see figure 2 and figure 8). Kim also further teaches that the stack of battery cells is held together by end plates (14 and 15) that are fitted to each other by way of coupling bars (16) coupled to the end plates by, for example, screws (see figure 5). This combination of the end plates and coupling bars read on the claimed clamping device. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include a stack compression device such as an end plate/ tie rod configuration in order to mount the entire battery module including multiple battery cells in a single housing for use as a vehicle battery or other machine that requires the current and voltage of many single batteries electrically and mechanically joined together.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARY G HENSHAW whose telephone number is (571)272-8518. The examiner can normally be reached Monday-Friday from 10am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Milton I. Cano can be reached on (313)446-4937. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Mary G Henshaw/Examiner, Art Unit 1723



/MILTON I CANO/Supervisory Patent Examiner, Art Unit 1723